N-Q UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-09277 Viking Mutual Funds (Exact name of registrant as specified in charter) 1 Main Street North, Minot, ND 58703 (Address of principal offices) (Zip code) Brent Wheeler and/or Kevin Flagstad, PO Box 500, Minot, ND 58702 (Name and address of agent for service) Registrant’s telephone number, including area code: 701-852-5292 Date of fiscal year end: December 31st Date of reporting period: September 30, 2016 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. SCHEDULE OF INVESTMENTS VIKING TAX-FREE FUND FOR MONTANA Schedule of Investments September 30, 2016 (unaudited) Principal Fair Amount Value MUNICIPAL BONDS (98.8%) Education (8.8%) Gallatin Cnty MT Sch Dist #44 Belgrade GO 3.500% 06/15/28 $ 575,000 $ 624,680 MT St Brd Regt Higher Ed Rev Ref (MT St Univ) 4.500% 11/15/25 770,000 773,257 MT St Brd Regt Higher Ed Rev Ref (MT St Univ) 5.000% 11/15/23 250,000 298,058 *MT St Brd Regt Higher Ed Univ of Mont Ref Rev 4.000% 05/15/25 2,000,000 2,270,880 MT St Brd Regt Higher Ed Univ of Mont Ref Rev 4.000% 05/15/26 1,145,000 1,281,850 MT St Brd Regt Higher Ed Rev Ref (MT St Univ) 4.000% 11/15/25 500,000 568,060 MT St Brd Regt Higher Ed Rev Facs Impt - MT St Univ 5.000% 11/15/25 500,000 614,275 MT St Brd Regt Higher Ed Rev Facs Impt - MT St Univ 5.000% 11/15/30 240,000 287,983 Univ of MT Univ Revs Facs Acq & Imp Ser C 5.000% 11/15/17 95,000 96,644 Univ of MT Univ Revs Higher Ed Facs Impt Ser D 5.375% 05/15/19 275,000 292,595 7,108,282 General Obligation (28.9%) Beaverhead Cnty MT Sch Dist #10 Ref GO 4.000% 06/15/31 580,000 677,283 Bozeman MT 4.000% 07/01/28 540,000 632,729 Butte Silver Bow City & Cnty GO 3.250% 07/01/22 765,000 765,589 Gallatin Cnty, MT Ref GO 3.000% 07/01/27 675,000 748,724 Gallatin Cnty, MT Ref GO 3.000% 07/01/29 500,000 531,865 Gallatin Cnty MT High Sch Dist #44 Belgrade GO 4.000% 06/01/35 700,000 775,285 Gallatin Cnty MT High Sch Dist #44 Belgrade GO 4.000% 06/01/36 640,000 707,110 Gallatin Cnty MT Sch Dist #72 (Big Sky) GO 3.500% 07/01/23 555,000 612,615 Gallatin Cnty MT Sch Dist #72 (Big Sky) GO 3.750% 07/01/24 645,000 711,487 Gallatin Cnty MT Sch Dist #72 (Big Sky) GO 4.000% 07/01/25 420,000 466,250 Gallatin Cnty MT Sch Dist #7 Bozeman Sch Bldg GO 4.000% 12/01/32 610,000 694,412 Gallatin Cnty MT Sch Dist #7 Bozeman Sch Bldg GO 4.000% 12/01/33 260,000 294,299 Gallatin Cnty MT Sch Dist #27 GO 4.250% 06/15/26 415,000 490,157 Gallatin Cnty MT High Sch Dist No 3 (Manhattan) GO 4.000% 07/01/29 210,000 249,596 Gallatin Cnty MT Elem Sch Dist No 3 (Manhattan) GO 4.000% 07/01/29 385,000 457,592 Gallatin Cnty MT Sch Dist No 3 (Manhattan) GO 4.000% 07/01/35 485,000 557,561 Meagher Cnty MT Sch Dist #8 (White Sulphur Springs) GO 4.000% 07/01/28 475,000 563,279 Missoula Cnty MT GO 5.000% 07/01/30 490,000 618,895 Missoula Cnty MT GO 5.000% 07/01/31 445,000 559,369 Missoula Cnty MT GO 4.000% 07/01/33 400,000 454,316 Missoula Cnty MT GO 4.000% 07/01/35 250,000 279,568 Missoula Cnty MT High School Dist #1 GO 4.000% 07/01/32 275,000 312,406 Missoula, MT Ref-Ser A 4.000% 07/01/26 350,000 418,257 Missoula, MT Ref-Ser A 4.000% 07/01/31 250,000 284,040 Missoula Cnty MT Elem Sch Dis #1 (Missoula) GO 4.000% 07/01/31 750,000 859,733 Missoula Cnty MT Elem Sch Dis #1 (Missoula) GO 4.000% 07/01/32 500,000 570,340 Missoula Cnty MT Elem Sch Dis #1 (Missoula) GO 4.000% 07/01/33 750,000 846,975 Montana St Ref-Long Range Bldg-Ser C 4.000% 08/01/23 385,000 460,841 Montana St Ref-Long Range Bldg-Ser C 4.000% 08/01/26 855,000 1,010,242 Montana St Ref-Long Range Bldg-Ser C 4.000% 08/01/27 480,000 558,998 Ravalli Cnty MT GO 4.250% 07/01/27 150,000 158,609 Ravalli Cnty MT GO 4.350% 07/01/28 155,000 165,337 Ravalli Cnty MT GO 4.400% 07/01/29 165,000 175,709 Ravalli Cnty MT GO 4.250% 07/01/30 755,000 857,529 Valley Cnty MT Sch Dist #1-A (Glasgow) GO 4.250% 07/01/31 450,000 516,551 Yellowstone Cnty MT Sch Dist #2 Billings Sch Bldg GO 5.000% 06/15/24 500,000 637,525 Yellowstone Cnty MT Sch Dist #2 Billings Sch Bldg GO 5.000% 06/15/26 515,000 645,825 Yellowstone Cnty MT Sch Dist #2 Billings Sch Bldg GO 5.000% 06/15/27 1,000,000 1,245,550 Yellowstone Cnty MT Sch Dist #2 Billings Sch Bldg GO 5.000% 06/15/31 350,000 429,993 Yellowstone Cnty MT Sch Dist #2 Billings Sch Bldg GO 5.000% 06/15/32 435,000 532,479 Yellowstone Cnty MT Sch Dist #26 Ref GO 3.000% 07/01/26 300,000 326,043 Yellowstone Cnty MT Sch Dist #26 Ref GO 3.000% 07/01/27 325,000 351,315 23,212,278 Health Care (23.6%) MT Fac Fin Auth Health Master Ln Pg NE MT-B 4.500% 05/01/27 250,000 253,813 MT Fac Fin Auth Health Care Facs Rev (St Luke Health) 4.500% 01/01/17 120,000 120,985 MT Fac Fin Auth Health Care Facs Rev (St Luke Health) 5.000% 01/01/22 600,000 605,808 MT Fac Fin Auth Glendive Med Ctr 4.500% 07/01/23 250,000 263,545 MT Fac Fin Auth Health Care Facs Rev Kalispell Regl Med Ctr 4.500% 07/01/23 1,025,000 1,145,807 *MT Fac Fin Auth Health Care Facs Rev Kalispell Regl Med Ctr 4.650% 07/01/24 1,365,000 1,520,992 MT Fac Fin Auth Health Care Facs Rev Kalispell Regl Med Ctr 4.750% 07/01/25 380,000 422,754 MT Fac Fin Auth Health Care Facs Rev Master Ln PG-Comnty Med Ctr 5.250% 06/01/30 660,000 767,811 MT Fac Fin Auth Health Care Facs Rev Master Ln PG-Comnty Med Ctr 5.125% 06/01/26 1,000,000 1,158,830 MT Fac Fin Auth Rev Prov Health & Svce 5.000% 10/01/19 175,000 175,021 *MT Fac Fin Auth Rev Prov Health & Svce 5.000% 10/01/22 1,500,000 1,500,165 MT Fac Fin Auth Rev Benefis Health Sys 4.750% 01/01/24 150,000 151,137 MT Fac Fin Auth Rev Benefis Health Sys 4.750% 01/01/25 275,000 276,988 MT Fac Fin Auth Sisters of Charity Leavenworth 4.750% 01/01/40 705,000 756,916 MT Fac Fin Auth Sisters of Charity Leavenworth 4.500% 01/01/24 1,000,000 1,084,980 MT Fac Fin Auth Sisters of Charity Leavenworth 5.000% 01/01/24 400,000 443,764 MT Fac Fin Auth Health Care Hosp-Benefis Health Sys 5.500% 01/01/25 575,000 662,147 MT Fac Fin Auth Health Care Hosp-Benefis Health Sys 5.750% 01/01/31 815,000 936,639 MT Fac Fin Auth Hlth Fac Bozeman Deaconess Hlth SVCS-Ser A 5.000% 06/01/28 1,015,000 1,222,740 MT Fac Fin Auth Hlth Fac Bozeman Deaconess Hlth SVCS-Ser C 5.000% 06/01/29 915,000 1,101,212 MT St Health Fac Auth Health Care Rev (St Hosp) 5.000% 06/01/22 1,100,000 1,101,034 MT St Health Fac Auth Health Care Rev (Big Horn Hosp - Hardin) 5.100% 02/01/18 155,000 155,322 MT St Health Fac Auth Health Care Rev (Marcus Daly Mem) 6.000% 08/01/20 790,000 792,015 Yellowstone Cnty MT Health Care Lease Rev 5.000% 09/01/29 1,250,000 1,300,225 Yellowstone Cnty MT Health Care Lease Rev 5.250% 09/01/34 245,000 255,013 Yellowstone Cnty MT Health Care Lease Rev 4.000% 10/01/29 710,000 802,186 18,977,849 Housing (12.0%) MT Brd of Hsg Single Family Program 2.650% 06/01/21 140,000 142,635 MT Brd of Hsg Single Family Program 2.650% 12/01/21 315,000 323,017 MT Brd of Hsg Single Family Program 3.000% 06/01/23 185,000 190,781 MT Brd of Hsg Single Family Program 3.000% 12/01/23 90,000 92,998 MT Brd of Hsg Single Family Program 3.150% 06/01/24 365,000 379,111 MT Brd of Hsg Single Family Program 3.150% 12/01/24 130,000 134,741 MT Brd of Hsg Single Family Program 3.350% 06/01/25 155,000 160,473 MT St Brd of Hsg SF MTGE Program-Ser B-2 3.875% 12/01/23 220,000 244,248 MT St Brd of Hsg SF MTGE Program-Ser B-2 4.050% 06/01/24 190,000 210,814 MT St Brd of Hsg SF MTGE Program-Ser B-2 4.050% 12/01/24 545,000 604,040 MT St Brd of Hsg SF MTGE Program-Ser B-2 4.650% 12/01/28 310,000 342,931 MT Brd of Hsg Single Family Mtg Ser B 4.750% 12/01/27 40,000 40,042 MT Brd of Hsg Single Family Program 5.050% 12/01/24 35,000 36,084 MT Brd of Hsg Single Family Program 5.300% 12/01/29 165,000 170,577 *MT Brd of Hsg Single Family Homeownership-A 4.700% 12/01/26 950,000 1,010,695 MT St Brd Hsg Single Family Homeownership-A 4.850% 06/01/28 440,000 465,810 MT Brd of Hsg AMT-Single Familiy Homeownership 3.850% 06/01/19 550,000 571,120 MT St Brd of Hsg Single Family Homeownership 2.650% 06/01/19 170,000 173,718 MT St Brd of Hsg Single Family Homeownership 2.900% 06/01/20 165,000 170,140 MT St Brd of Hsg Single Family Homeownership 3.100% 06/01/21 420,000 435,674 MT St Brd of Hsg SF Mtg Ser B-1 4.000% 12/01/38 2,865,000 3,025,383 MT St Brd of Hsg SF Mtg Ser A-1 2.400% 12/01/26 250,000 255,482 MT St Brd of Hsg SF Mtg Ser A-1 3.150% 12/01/36 500,000 505,145 9,685,659 Other Revenue (16.8%) Anaconda-Deer Lodge Cnty MT (Mill Creek Project) 4.125% 07/01/29 280,000 293,082 Billings MT Spl Impt Dist No 1369 & 1391 5.500% 07/01/26 300,000 325,425 Billings MT Pooled Spl Sidewalk Gutter & Alley 4.550% 07/01/20 65,000 65,040 Billings MT Pooled Spl Sidewalk Gutter & Alley 4.700% 07/01/21 70,000 70,047 Billings MT Pooled Spl Sidewalk Gutter & Alley 4.800% 07/01/22 70,000 70,050 Billings MT Spl Impt Dist Ref No 1360 4.000% 07/01/17 315,000 319,249 Billings MT Spl Impt Dist Ref No 1360 4.000% 07/01/18 405,000 414,011 Billings MT Tax Increment Urban Renewal Ref 4.375% 07/01/29 490,000 511,134 Billings MT Tax Increment Urban Renewal Ref 5.000% 07/01/33 900,000 953,379 *Billings MT Tax Increment Urban Renewal Ref 4.250% 07/01/35 1,000,000 1,036,200 Billings MT Tax Increment S.Billing Blvd Urban Renewal Dist 3.750% 07/01/36 930,000 916,227 Bozeman MT Tax Increment Urban Renewal Rev Downtown Impt Dist 4.950% 07/01/28 200,000 214,900 Butte Silver Bow MT City & Cnty Tax Increment 5.000% 07/01/21 600,000 670,506 Gallatin Cnty MT Rural Impt Dist No 396 5.500% 07/01/25 600,000 614,778 Gallatin Cnty MT Rural Impt Dist No 396 6.000% 07/01/30 1,000,000 1,024,720 Great Falls MT Tax Increment Urban Renewal West BK Urban Renewal Dist-A 5.550% 07/01/29 275,000 300,259 Helena MT Ctfs Partn 4.625% 01/01/24 270,000 292,342 Helena MT Ctfs Partn 5.000% 01/01/29 175,000 190,942 Helena MT COPS 3.000% 04/15/33 790,000 805,113 Helena MT COPS 3.000% 04/15/36 1,275,000 1,272,807 Missoula MT Pkg Commission Ref 4.000% 10/01/26 835,000 948,927 Missoula MT Tax Increment Urban Renewal 5.125% 07/01/26 125,000 133,047 MT Fac Fin Auth Health Care Facs Rev (Cmnty Counsel & Correctl Svcs) 4.500% 10/01/22 470,000 470,047 MT Fac Fin Auth Boyd Andrew Cmnty Svcs Proj 4.375% 10/01/20 285,000 285,026 MT Fac Fin Auth Health Care Facs Rev (Boyd Andrew Proj) 4.500% 10/01/22 215,000 215,019 MT St Health Fac Auth Health Care Rev (Lewis & Clark Office Proj) 5.100% 02/01/18 80,000 80,166 MT Health Facs Auth (Alternatives Inc) Prerelease Ctr Rev 5.600% 10/01/17 240,000 240,031 MT Health Facs Auth (Boyd Andrew Prj) Pre-Release Ctr 6.300% 10/01/20 795,000 796,669 13,529,143 Transportation (7.0%) Billings MT Arpt Rev 4.500% 07/01/18 800,000 832,632 Billings MT Arpt Rev 4.750% 07/01/19 350,000 376,054 Billings MT Arpt Rev 5.000% 07/01/20 235,000 258,321 Madison Cnty MT Rural Impt Dist 5.500% 07/01/25 770,000 789,550 *Madison Cnty MT Rural Impt Dist 6.000% 07/01/30 1,000,000 1,024,790 Missoula MT Spl Assmt Pooled Spl Sidewalk Curb 4.750% 07/01/27 200,000 204,044 Missoula MT Spl Assmt Sidewalk Curb 6.000% 07/01/30 200,000 219,828 Missoula MT Spl Impt Dists #540 4.600% 07/01/24 100,000 100,071 Missoula MT Spl Impt Dists #540 4.600% 07/01/25 105,000 105,061 Missoula MT Spl Impt Dists #541 5.400% 07/01/29 370,000 400,743 Missoula MT Spl Impt Dists #548 4.000% 07/01/19 190,000 197,851 Missoula MT Spl Impt Dists #548 4.625% 07/01/23 240,000 256,039 Missoula MT Spl Impt Dists #548 5.250% 07/01/27 240,000 259,150 Missoula MT Spl Impt Dists #548 5.500% 07/01/31 235,000 253,396 MT St Dept of Transportation Rev Grant Antic Hwy 93 5.000% 06/01/22 350,000 374,283 5,651,813 Utilities (1.7%) Billings MT Storm Swr Revenue 4.000% 07/01/25 215,000 247,188 Billings MT Storm Swr Revenue 4.000% 07/01/26 225,000 255,834 Billings MT Storm Swr Revenue 4.000% 07/01/28 250,000 287,947 Billings MT Storm Swr Revenue 4.000% 07/01/29 250,000 283,985 Dillon MT Wtr & Swr Sys Rev 4.000% 07/01/33 250,000 284,413 1,359,367 TOTAL MUNICIPAL BONDS (COST: $75,786,013) $ 79,524,391 OTHER ASSETS LESS LIABILITIES (1.2%) 954,237 NET ASSETS (100.0%) $ 80,478,628 *Indicates bonds are segregated by the custodian to cover when-issued or delayed-delivery purchases. VIKING TAX-FREE FUND FOR NORTH DAKOTA Schedule of Investments September 30, 2016 (unaudited) Principal Fair Amount Value MUNICIPAL BONDS (97.1%) Education (14.4%) Barnes Cnty ND North Public Sch Dist Bldg Auth Lease Rev 4.000% 05/01/22 $ 250,000 $ 273,082 Fargo ND Sch Dist Bldg Auth Lease Rev Ref 4.000% 05/01/20 250,000 254,360 ND St Brd Higher Ed ND St Univ Hsg & Aux - Facs 4.000% 04/01/25 415,000 490,447 Univ of ND Hsg & Aux Facs Rev - Series 2014 4.000% 04/01/28 365,000 412,764 ND St Brd Higher Ed Rev Hsg & Aux 4.000% 04/01/33 500,000 544,915 ND State Board of Hgr Educ (MSU) Facs Rev Ref 3.000% 08/01/26 265,000 286,542 ND State Board of Hgr Educ (MSU) Facs Rev Ref 3.000% 08/01/27 275,000 293,403 ND State Board of Hgr Educ (MSU) Facs Rev Ref 3.250% 08/01/28 280,000 300,877 ND State Board of Hgr Educ (MSU) Facs Rev Ref 3.250% 08/01/29 290,000 307,728 ND St Brd Higher Ed (ND St Univ Hsg & Aux Facs) 5.000% 04/01/27 250,000 255,220 ND St Brd Higher Ed 5.000% 04/01/25 160,000 174,842 Univ of ND Hsg & Aux Facs Ref Rev 5.000% 04/01/24 250,000 294,670 3,888,850 General Obligation (22.1%) Bismarck ND Ref & Impt Ser H 3.000% 05/01/23 500,000 533,490 Bismarck ND Public Sch Dist #1 Sch Bldg 4.000% 05/01/26 750,000 846,053 Dickinson ND Public School District #1 4.000% 08/01/34 400,000 440,232 Fargo ND Ref & Impt - Ser A 4.000% 05/01/23 300,000 336,510 Fargo ND GO Implt Ser D 4.000% 05/01/37 250,000 271,803 Grand Forks ND Pub Bldg 4.625% 12/01/26 350,000 364,011 Mandan Public Schools District # 1 3.125% 08/01/24 200,000 218,264 Maple-Steele ND Jt Wtr Res Dist GO 4.000% 05/01/30 250,000 250,175 Minot ND Arpt Rev Amt - Set D 3.500% 10/01/25 570,000 622,514 Minot ND Arpt Rev Amt - Set D 4.000% 10/01/28 355,000 386,158 Minot ND Arpt Rev GO AMT-Ser E 3.500% 10/01/31 500,000 518,885 Minot ND Wtr & Swr Util Rev 5.250% 10/01/22 200,000 209,510 Minot ND Wtr & Swr Util Rev 5.375% 10/01/23 250,000 262,045 West Fargo ND GO Ref - Ser B 3.250% 05/01/34 150,000 154,219 *West Fargo ND Pub Sch Dist No 6 4.000% 05/01/23 500,000 562,755 5,976,624 Health Care (16.0%) Burleigh Cnty ND Health Care Rev Ref St Alexius Med Ctr-Ser A 5.000% 07/01/22 300,000 365,415 Burleigh Cnty ND Health Care Rev Ref St Alexius Med Ctr-Ser A 4.500% 07/01/32 250,000 296,025 Burleigh Cnty ND Health Care Rev St Alexius Med Ctr Proj - Ser A 5.000% 07/01/35 500,000 589,535 Burleigh Cnty ND Mun Indl Dev Act Rev Ref MO Slope Luth Care Ctr 5.050% 11/01/18 125,000 125,087 Fargo ND Health Sys 5.500% 11/01/20 500,000 589,410 Fargo ND Health Sys 6.000% 11/01/28 500,000 601,925 Grand Forks ND Hlth Care Sys Rev Altru Hlth Sys 5.000% 12/01/22 500,000 582,335 Grand Forks ND Hlth Care Sys Rev Altru Hlth Sys 4.000% 12/01/27 400,000 425,812 Grand Forks ND Hlth Care Sys Rev Altru Hlth Sys 5.000% 12/01/32 250,000 275,697 Grand Forks ND Nursing Fac 7.250% 11/01/29 300,000 312,414 Langdon ND Health Care Facs Rev Cavalier Cnty Mem Hosp PJ 6.200% 01/01/25 155,000 156,569 4,320,224 Housing (14.2%) ND St Hsg Fin Agy Rev Home Mtg Fin Prog Ser B 3.650% 01/01/20 95,000 100,215 ND Pub Fin Auth McVille & Drayton Obl Grp 4.500% 06/01/26 400,000 451,656 ND St Hsg Fin Agy 2.900% 07/01/20 300,000 308,709 ND St Hsg Fin Agy 3.050% 07/01/21 150,000 155,259 *ND St Hsg Fin Agy 3.350% 07/01/21 785,000 839,165 *ND St Hsg Fin Agy 3.100% 01/01/26 1,165,000 1,223,390 ND St Hsg Fin Agy Hsg Fin Prog - Ser A 3.200% 01/01/35 750,000 752,385 3,830,779 Other Revenue (15.2%) Bismarck ND Park Dist Park Facs Gross Revs 3.500% 04/01/25 280,000 295,084 Bismarck ND Park Dist Park Facs Gross Revs 3.650% 04/01/27 295,000 309,443 Burleigh & Morton Cnty Sales Tax Rev Ser A 4.000% 11/01/32 400,000 427,504 Grand Forks ND Mosquito Ctl Rev 4.750% 09/01/24 100,000 100,221 Jamestown ND Park Dist Sales Tax Rev Two Rivers Activity Center Ser A 4.000% 07/01/33 345,000 368,015 Minot ND Park Dist Facs Gross Rev Ref 3.000% 12/01/28 645,000 658,074 ND Pub Fin Auth AMT Indl Dev Prog 5.000% 06/01/20 150,000 150,205 ND Pub Fin Auth AMT Indl Dev Prog 5.000% 06/01/31 240,000 240,324 ND Pub Fin Auth St Revolving FD 5.500% 10/01/27 250,000 272,983 ND Pub Fin Auth Indl Dev Prog 6.000% 06/01/34 200,000 225,122 ND Pub Fin Auth 4.000% 06/01/30 400,000 439,988 ND Pub Fin Auth Capital Financing Prog Ser - A 4.000% 06/01/28 265,000 300,014 *Ward Cnty ND Sales Tax Rev 3.000% 04/01/22 300,000 316,770 4,103,747 Transportation (6.6%) Grand Forks ND Regl Arpt Auth Arpt Rev Ser A 4.600% 06/01/24 350,000 379,330 Grand Forks ND Regl Arpt Auth Arpt Rev Ser A 5.000% 06/01/29 500,000 547,125 Grand Forks ND Regl Arpt Auth Arpt Rev 3.600% 06/01/23 180,000 193,604 *Grand Forks ND Regl Arpt Auth Arpt Rev Ser A 4.500% 06/01/28 600,000 661,644 1,781,703 Utilities (8.6%) Bismarck ND Wtr Revenue 3.000% 04/01/21 495,000 521,740 Bismarck ND Wtr Revenue 3.625% 04/01/25 675,000 709,675 Bismarck ND Wtr Revenue 3.750% 04/01/26 265,000 278,353 *Mclean Cnty ND Solid Waste Facs Rev Great River Energy Proj 4.875% 07/01/26 750,000 820,575 2,330,343 TOTAL MUNICPAL BONDS (COST: $24,485,348) $ 26,232,270 OTHER ASSETS LESS LIABILITIES (2.9%) 795,716 NET ASSETS (100.0%) $ 27,027,986 *Indicates bonds are segregated by the custodian to cover when-issued or delayed delivery purchases. NOTE: INVESTMENT IN SECURITIES (unaudited) At September 30, 2016, the net unrealized appreciation (depreciation) based on the cost of investments for federal income tax purposes was as follows: Viking Tax-Free Fund for Montana Viking Tax-Free Fund for North Dakota Investments at cost $75,786,013 $24,485,348 Unrealized appreciation $3,873,877 $1,746,922 Unrealized depreciation ($135,499) $0 Net unrealized appreciation (depreciation)* $3,738,378 $1,746,922 *Differences between financial reporting-basis and tax-basis unrealized appreciation/(depreciation) are due to differing treatment of wash sales and market discount. NOTE: FAIR VALUE MEASUREMENTS (unaudited) Various inputs are used in determining the value of the Funds' investments. These inputs are summarized in three broad levels: Level 1 inputs are based on quoted prices in active markets for identical securities. Level 2 inputs are based on significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 inputs are based on significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments.) The following is a summary of the inputs used to value the Funds’ investments as of September 30, 2016: Viking Tax-Free Fund for Montana Level 1 Level 2 Level 3 Total Short Term Securities $0 $0 $0 $0 Municipal Bonds 0 79,524,391 0 79,524,391 Total $0 $79,524,391 $0 $79,524,391 Viking Tax-Free Fund for North Dakota Level 1 Level 2 Level 3 Total Short Term Securities $0 $0 $0 $0 Municipal Bonds 0 26,232,270 0 26,232,270 Total $0 $26,232,270 $0 $26,232,270 Item 2. CONTROLS AND PROCEDURES. (a) The certifying officers, whose certifications are included herewith, have evaluated the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this Form N-Q (the “Report”). The registrant’s principal executive officer and principal financial officer believe that the disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are adequately designed to ensure that material information relating to the registrant is made known to them by others, particularly during the period in which this report is being prepared, so that there is time to allow for decisions regarding required disclosure. Further, in their opinion, the registrant's disclosure controls and procedures are adequately designed, and are operating effectively, to ensure that information required to be disclosed by the registrant in the Report is recorded, processed, summarized and reported by the filing date. (b) There were no significant changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant's most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. EXHIBITS. (a) (1) Certification pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 is filed and attached hereto. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Viking Mutual Funds By: /s/ Shannon D. Radke Shannon D. Radke President November 29, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Shannon D. Radke Shannon D. Radke President November 29, 2016 By: /s/ Adam Forthun Adam Forthun
